 



Exhibit 10.68
EXECUTION COPY
COLLATERAL MANAGEMENT AGREEMENT
          This Collateral Management Agreement, dated as of December 20, 2006
(the “Agreement”), is entered into by and between CAPITALSOURCE REAL ESTATE LOAN
TRUST 2006-A, a Delaware statutory trust (together with successors and assigns
permitted hereunder, the “Issuer”), and CAPITALSOURCE FINANCE LLC, a limited
liability company organized under the laws of the State of Delaware
(“CapitalSource” and, together with its successors and assigns the “Collateral
Manager”). Capitalized terms used herein but not otherwise defined herein shall
have the respective meanings ascribed thereto in the Indenture, dated as of
December 20, 2006 (the “Indenture”), by and among the Issuer, Wells Fargo Bank,
N.A., a national banking association, as trustee (in such capacity, the
“Trustee”), calculation agent, transfer agent, custodial securities
intermediary, backup advancing agent and notes registrar, and CapitalSource, as
advancing agent.
          WHEREAS, the Issuer desires to engage the Collateral Manager to
provide the services described herein and the Collateral Manager desires to
provide such services;
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein, the parties hereto hereby agree as follows:
          1. Management Services. The Collateral Manager is hereby appointed as
the Issuer’s exclusive agent to provide to the Issuer certain services in
relation to the Assets specified herein and in the Indenture. Accordingly, the
Collateral Manager accepts such appointment and shall provide to the Issuer the
following services (in accordance with all applicable requirements of the
Indenture, the Servicing Agreement and this Agreement including without
limitation the Collateral Manager Servicing Standard):
          (a) determining specific Collateral Obligations to be purchased or
Collateral Obligations to be sold and the timing of such purchases and sales, in
each case as permitted by the Indenture;
          (b) determining specific Eligible Investments to be purchased or sold
and the timing of such purchases and sales, in each case as permitted by the
Indenture;
          (c) effecting or directing the purchase of Collateral Obligations and
Eligible Investments, effecting or directing the sale of Collateral Obligations
and Eligible Investments, and directing the investment or reinvestment of
proceeds therefrom, in each case as permitted by the Indenture;
          (d) negotiating with the issuers of Collateral Obligations as to
proposed modifications or waivers of the documentation governing such Collateral
Obligations;
          (e) subject to clause (w), taking action, or advising the Trustee with
respect to actions to be taken, with respect to the Issuer’s exercise of any
rights (including, without limitation, voting rights, tender rights and rights
arising in connection with the bankruptcy or insolvency of an issuer or the
consensual or non judicial restructuring of the debt or equity of an issuer) or
remedies in connection with the Collateral Obligations and Eligible Investments,
as provided in the related Underlying Instruments, including in connection with
an Offer or a

 



--------------------------------------------------------------------------------



 



default, and participating in the committees or other groups formed by creditors
of an issuer, or taking any other action with respect to Collateral Obligations
and Eligible Investments which the Collateral Manager determines in the
reasonable exercise of the Collateral Manager’s business judgment is in the best
interests of the Noteholders and the Certificateholder in accordance with and as
permitted by the terms of the Indenture;
          (f) consulting with the Rating Agencies at such times as may be
reasonably requested by the Rating Agencies and providing to the Rating Agencies
any information reasonably requested in connection with the Rating Agencies’
maintenance of their ratings of the Notes and their assigning credit indicators
to Collateral Obligations, if applicable;
          (g) determining whether specific Collateral Obligations are Credit
Risk Securities, Defaulted Securities or Written Down Securities and determining
whether such Collateral Obligations, and any other Collateral Obligations that
are permitted or required to be sold pursuant to the Indenture, should be sold,
and directing the Trustee to effect a disposition of any such Collateral
Obligations, subject to and in accordance with the Indenture;
          (h) (i) monitoring the Assets on an ongoing basis and (ii) providing
or causing to be provided to the Issuer and/or the other applicable parties
specified in the Indenture all reports, schedules and certificates which relate
to the Assets and which the Issuer is required to prepare and deliver under the
Indenture, which are not prepared and delivered by the Trustee on behalf of the
Issuer under the Indenture, in the form and containing all information required
thereby (including, in the case of the Monthly Reports and the Note Valuation
Reports, providing to the Trustee the information as specified in Section 10.12
of the Indenture in sufficient time for the Trustee to prepare the Monthly
Reports and the Note Valuation Reports) and, if applicable, in sufficient time
for the Issuer to review such required reports and schedules and to deliver them
to the parties entitled thereto under the Indenture;
          (i) managing the Issuer’s investments in accordance with the
Indenture, including the limitations relating to the Eligibility Criteria, the
Coverage Tests, the Collateral Quality Tests, the Replenishment Criteria and the
other requirements of the Indenture, and taking any action that the Collateral
Manager deems appropriate and consistent with the Indenture, the Collateral
Manager Servicing Standard, the applicable provisions of the Servicing Agreement
and the standard of care set forth herein with respect to any portion of the
Assets that does not constitute Collateral Obligations or Eligible Investments;
          (j) monitoring all Hedge Agreements and determining whether and when
the Issuer should exercise any rights available under any Hedge Agreement, and
causing the Issuer to enter into additional or replacement Hedge Agreements or
terminating (in part or in whole) existing Hedge Agreements, in each case in
accordance with the Indenture;
          (k) providing notification promptly, in writing, to the Trustee and
the Issuer upon receiving actual notice that a Collateral Obligation is subject
to an Offer or has become a Defaulted Security, a Written Down Security or a
Credit Risk Security in time for the next Monthly Report; provided, however,
that if such next Monthly Report is due within five (5) Business Days of the
Issuer receiving such actual notice, the Issuer shall deliver such notice as
soon as reasonably practicable following such delivery of such notice;

- 2 -



--------------------------------------------------------------------------------



 



          (l) providing notification promptly, in writing, to the Trustee and
the Issuer upon becoming actually aware of a Default or an Event of Default
under the Indenture;
          (m) determining (subject to the Indenture) whether, in light of the
composition of Collateral Obligations, general market conditions and other
factors considered pertinent by the Collateral Manager, investments in
additional Collateral Obligations would, at any time during the Replenishment
Period, be either impractical or not beneficial to the Noteholders and the
Certificateholder;
          (n) if the Collateral Manager elects to amortize the Notes pursuant to
and in accordance with Section 9.7 of the Indenture, providing notification, in
writing, to the Trustee, the Issuer and each Hedge Counterparty of (A) such
election and (B) the amount of proceeds that will be used to so amortize the
Notes;
          (o) taking reasonable action on behalf of the Issuer to effect any
Optional Redemption, any Tax Redemption, any Auction Call Redemption or any
Clean-up Call in accordance with the Indenture;
          (p) on the Stated Maturity of the Notes or in connection with any
Optional Redemption, any Tax Redemption, any Auction Call Redemption or any
Clean-up Call, liquidating any remaining Hedge Agreements;
          (q) monitoring the ratings of the Collateral Obligations and the
Issuer’s compliance with the covenants by the Issuer in the Indenture;
          (r) assisting the Issuer in (i) taking any action in order to effect
and/or maintain the listing of any of the Notes on the Irish Stock Exchange or
(ii) obtaining any waiver from the Irish Stock Exchange, or (iii) providing
other information related to the Issuer that is reasonably available to the
Collateral Manager, in each case, when specifically requested by the Irish Stock
Exchange;
          (s) complying with such other duties and responsibilities as may be
specifically required of the Collateral Manager by the Indenture, this Agreement
or the Class A-1R Note Purchase Agreement;
          (t) complying in all material respects with the applicable provisions
of the Investment Advisers Act of 1940, as amended (the “Advisers Act”), with
respect to the Issuer;
          (u) in order to render the Securities eligible for resale pursuant to
Rule 144A under the Securities Act, while any of such Securities remain
outstanding, making available, upon request, to any Holder or prospective
purchaser of such Securities, additional information regarding the Issuer and
the Assets if such information is reasonably available to the Collateral Manager
and constitutes Rule 144A Information required to be furnished by the Issuer
pursuant to Section 7.13 of the Indenture, unless the Issuer furnishes
information to the United States Securities and Exchange Commission pursuant to
Section 13 or Section 15(d) of the Exchange Act;

- 3 -



--------------------------------------------------------------------------------



 



          (v) upon reasonable request, assisting the Trustee or the Issuer with
respect to such actions to be taken after the Closing Date, as is necessary to
maintain the clearing and transfer of the Offered Notes (other than the
Class A-1R Notes) through DTC; and
          (w) in accordance with the Collateral Manager Servicing Standard (but
subject to the applicable provisions of the Servicing Agreement), enforcing the
rights of the Issuer as holder of the Collateral Obligations, including without
limitation taking such action as is necessary to enforce the Issuer’s rights
with respect to remedies related to breaches of representations, warranties or
covenants in the Underlying Instruments for the benefit of the Issuer or to
breaches of representations, warranties or covenants in the Collateral
Obligations Purchase Agreements.
          In furtherance of the foregoing, the Issuer hereby appoints the
Collateral Manager as the Issuer’s true and lawful agent and attorney-in-fact,
with full power of substitution and full authority in the Issuer’s name, place
and stead and without any necessary further approval of the Issuer, in
connection with the performance of the Collateral Manager’s duties provided for
in this Agreement, including the following powers: (i) in accordance with the
terms and conditions of the Indenture and this Agreement, to buy, sell,
exchange, convert and otherwise trade Collateral Obligations and Eligible
Investments, and (ii) to execute (under hand, under seal or as a deed) and
deliver all necessary and appropriate documents and instruments on behalf of the
Issuer to the extent necessary or appropriate to perform the services referred
to in (a) through (w) above of this Section 1 and under the Indenture. The
foregoing power of attorney is a continuing power, coupled with an interest, and
shall remain in full force and effect until revoked by the Issuer in writing by
virtue of the termination of this Agreement pursuant to Section 12 hereof or an
assignment of this Agreement pursuant to Section 17 hereof; provided that any
such revocation shall not affect any transaction initiated prior to such
revocation. Nevertheless, if so requested by the Collateral Manager, a purchaser
of a Collateral Obligation or Eligible Investment or a Hedge Counterparty, the
Issuer shall ratify and confirm any such sale or other disposition by executing
and delivering to the Collateral Manager, such purchaser or such Hedge
Counterparty all proper bills of sale, assignments, releases and other
instruments as may be designated in any such request.
          The Collateral Manager does not hereby guarantee that sufficient funds
will be available on any Payment Date to satisfy any payment obligations of the
Issuer. Notwithstanding anything to the contrary in this Agreement, the
Collateral Manager shall perform its obligations hereunder and under the
Indenture in accordance with the Collateral Manager Servicing Standard. In
addition, the Collateral Manager shall use commercially reasonable efforts to
ensure that (i) inquiries are made, to the extent practicable, from sources
available to it, with respect to the occurrence of any default or event of
default in respect of any Collateral Obligation under any Underlying Instrument
and (ii) commitments to purchase Collateral Obligations and Eligible Investments
are made by the Collateral Manager only if, in the Collateral Manager’s
commercially reasonable judgment at the time of such commitment, payment at
settlement in respect of any such purchase could be made without any breach or
violation of, or default under, the terms of the Indenture or this Agreement.
The Collateral Manager shall comply with and perform all the duties and
functions that have been specifically delegated to the Collateral Manager under
the Indenture subject to the Collateral Manager Servicing Standard. The
Collateral Manager shall be bound to follow any amendment,

- 4 -



--------------------------------------------------------------------------------



 



supplement or modification to the Indenture of which it has received written
notice at least ten (10) Business Days prior to the execution and delivery
thereof by the parties thereto; provided, however, that, with respect to any
amendment, supplement, modification or waiver to the Indenture which may, in the
reasonable judgment of the Collateral Manager, affect the Collateral Manager,
the Collateral Manager shall not be bound thereby (and the Issuer agrees that it
will not permit any such amendment, supplement, modification or waiver to become
effective) unless the Collateral Manager has been given prior written notice
thereof and gives its written consent thereto (which consent shall not be
unreasonably withheld) to the Trustee, the Class A-1R Note Agent and the Issuer
prior to the effectiveness thereof. The Collateral Manager shall not be required
to take any action or cause any action to be taken hereunder or under the
Indenture or Servicing Agreement which is reasonably likely to result in the
violation of any law, decree, order, rule or regulation of any court or
regulatory, administrative or governmental agency, body or authority.
          The Collateral Manager shall take all actions reasonably requested by
the Trustee to facilitate the perfection of the Trustee’s security interest in
the Assets pursuant to the Indenture.
          2. Delegation of Duties. The Collateral Manager may delegate to third
parties (including its Affiliates), which it shall select with reasonable care,
and employ third parties to execute any or all of the duties and obligations of
the Collateral Manager hereunder; provided, however, that (i) the Collateral
Manager shall not be relieved of any of its duties and liabilities hereunder as
a result of such delegation to or employment of third parties, (ii) the
Collateral Manager shall be solely responsible for the fees and expenses payable
to any such third party, except as set forth in Section 6 hereof, and (iii) such
delegation does not constitute an “assignment” under the Advisers Act.
          3. Purchase and Sale Transactions; Brokerage.
          (a) The Collateral Manager shall seek to obtain the best overall terms
for all orders placed with respect to the Assets that are Securities (which, for
the avoidance of doubt, will not include Loans originated or acquired by the
Seller or an Affiliate of the Seller), considering all reasonable circumstances,
including, if applicable, the conditions or terms of early redemption of the
Securities, it being understood that the Collateral Manager has no obligation to
obtain the lowest prices available. Subject to the foregoing objective, the
Collateral Manager may take into consideration all factors the Collateral
Manager reasonably determines to be relevant, including, without limitation,
timing, general relevant trends and research and other brokerage services and
support equipment and services related thereto furnished to the Collateral
Manager or its Affiliates by brokers and dealers in compliance with Section
28(e) of the Exchange Act or, if Section 28(e) of the Exchange Act is not
applicable, in accordance with the provisions set forth herein and other
relevant factors. Such services may be used in connection with the other
advisory activities or investment operations of the Collateral Manager and/or
its Affiliates. In addition, the Collateral Manager may take into account
available prices, rates of brokerage commissions and size and difficulty of the
order, in addition to other relevant factors (such as, without limitation,
execution capabilities, reliability (based on total trading rather than
individual trading), integrity, financial condition in general, execution and
operational capabilities of competing brokers and/or dealers, and the value of
the ongoing relationship with

- 5 -



--------------------------------------------------------------------------------



 



such brokers and/or dealers), without having to demonstrate that such factors
are of a direct benefit to the Issuer in any specific transaction. The Issuer
acknowledges and agrees that (i) the determination by the Collateral Manager of
any benefit to the Issuer is subjective and represents the Collateral Manager’s
evaluation at the time that the Issuer will be benefited by relatively better
purchase or sales prices, lower brokerage commissions and beneficial timing of
transactions or a combination of any of these and/or other factors and (ii) the
Collateral Manager shall be fully protected with respect to any such
determination to the extent the Collateral Manager acts in good faith, and in
accordance with the Collateral Manager Servicing Standard (to the extent
applicable), and without gross negligence, willful misconduct or reckless
disregard of the obligations of the Issuer hereunder or under the terms of the
Indenture.
          The Collateral Manager may aggregate sales and purchase orders of
securities placed with respect to the Assets with similar orders being made
simultaneously for other accounts managed by the Collateral Manager or with
accounts of the Affiliates of the Collateral Manager if in the Collateral
Manager’s reasonable judgment, exercised in good faith, such aggregation will
not have an adverse effect on the Issuer. When any such aggregate sales or
purchase orders occur, the objective of the Collateral Manager (and any of its
Affiliates involved in such transactions) shall be to allocate the executions
among the accounts in a manner fair and equitable to all such accounts and
generally to seek to allocate securities available for investment to all such
accounts pro rata in proportion to the optimum amount sought by the Collateral
Manager for each respective account. In connection with the foregoing, the
objective of the Collateral Manager shall be to allocate investment
opportunities and the purchases or sales of instruments in a manner believed by
the Collateral Manager, in good faith, taking into account the Collateral
Manager’s Servicing Standard (to the extent applicable), to be fair and
equitable.
          In connection with any purchase of Assets other than Securities, the
objective of the Collateral Manager shall be to allocate such Assets (and the
aggregate purchase price paid for such Assets) among the Collateral Manager’s
clients (including the Issuer) in a manner believed by the Collateral Manager to
be fair and equitable. The Issuer acknowledges and agrees that the Collateral
Manager shall be fully protected with respect to any such allocation to the
extent the Collateral Manager acts in good faith, taking into account the
Collateral Manager’s Servicing Standard (to the extent applicable), and without
gross negligence, willful misconduct or reckless disregard of the obligations of
the Issuer hereunder or under the terms of the Indenture.
          All purchases and sales of Eligible Investments and Collateral
Obligations by the Collateral Manager on behalf of the Issuer shall be conducted
in compliance with all applicable laws (including, without limitation,
Section 206(3) of the Advisers Act) and the terms of the Indenture. After (and
excluding) the Closing Date, the Collateral Manager shall cause any purchase or
sale of any Collateral Obligation or Eligible Investment to be conducted on an
arm’s-length basis or, if applicable, in compliance with Section 3(b) hereof.
The parties hereto acknowledge and agree that all purchases (including, without
limitation, purchases from Affiliates of the Collateral Manager) of Eligible
Investments and Collateral Obligations by the Collateral Manager on behalf of
the Issuer on the Closing Date (including, without limitation, all such
purchases from Affiliates of the Collateral Manager) in a manner contemplated by
the final Offering Memorandum, dated December 20, 2006 (the “Offering
Memorandum”), related to the Classes of Notes offered thereby (or any supplement
thereto) are hereby approved.

- 6 -



--------------------------------------------------------------------------------



 



          (b) The Collateral Manager, subject to and in accordance with the
Indenture, may effect direct trades between the Issuer and the Collateral
Manager or any of its Affiliates acting as principal or agent (any such
transaction, a “Related Party Trade”); provided, however, that a Related Party
Trade after (and excluding) the Closing Date may be effected only if the
purchase price in respect of any Collateral Obligation acquired by the Issuer
from a Seller pursuant to such a direct trade may not exceed the Principal
Balance thereof plus accrued and unpaid interest thereon (or, in the case of a
Preferred Equity Security, all accrued and unpaid dividends or other
distributions not attributable to the return of capital by its governing
documents).
          4. Representations and Warranties of the Issuer. The Issuer represents
and warrants to the Collateral Manager that:
          (a) the Issuer (i) has been duly formed as a Delaware statutory trust
and is validly existing under the laws of the State of Delaware, (ii) has full
power and authority to own the Issuer’s assets and the securities proposed to be
owned by the Issuer and included among the Assets and to transact the business
for which the Issuer was organized, and (iii) is duly qualified under the laws
of each jurisdiction where the Issuer’s ownership or lease of property or the
conduct of the Issuer’s business requires or the performance of the Issuer’s
obligations under this Agreement and the Indenture would require such
qualification, except for failures to be so qualified that would not in the
aggregate have a material adverse effect on the business, operations, assets or
financial condition of the Issuer or the ability of the Issuer to perform its
obligations under, or on the validity or enforceability of, this Agreement and
the Indenture; the Issuer has full power and authority to execute, deliver and
perform the Issuer’s obligations hereunder and thereunder; this Agreement and
the Indenture have been duly authorized, executed and delivered by the Issuer
and constitute legal, valid and binding agreements enforceable against the
Issuer in accordance with their terms except that the enforceability thereof may
be subject to (i) bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws now or hereafter in effect
relating to creditors’ rights and (ii) general principles of equity (regardless
of whether such enforcement is considered in a proceeding in equity or at law);
          (b) no consent, approval, authorization or order of or declaration or
filing with any government, governmental instrumentality or court or other
Person is required for the performance by the Issuer of its duties hereunder or
under the Indenture, except those that may be required under state securities or
“blue sky” laws or the applicable laws of any jurisdiction outside of the United
States, and such as have been duly made or obtained;
          (c) neither the execution, delivery and performance of this Agreement
or the Indenture nor the performance by the Issuer of its duties hereunder or
thereunder (i) conflicts with or will violate or result in a default under the
Issuer’s Governing Documents or any material contract or agreement to which the
Issuer is a party or by which it or its assets may be bound, or any law, decree,
order, rule, or regulation applicable to the Issuer of any court or regulatory,
administrative or governmental agency, body or authority or arbitrator having
jurisdiction over the Issuer or its properties, or (other than as contemplated
or permitted by the Indenture) will result in a lien on any of the property of
the Issuer and (ii) would have a material adverse effect upon the ability of the
Issuer to perform its duties under this Agreement or the Indenture;

- 7 -



--------------------------------------------------------------------------------



 



          (d) the Issuer and its Affiliates are not in violation of any Federal
or state laws or regulations, and there is no charge, investigation, action,
suit or proceeding before or by any court or regulatory agency pending or, to
the best knowledge of the Issuer, threatened that, in any case, would have a
material adverse effect upon the ability of the Issuer to perform its duties
under this Agreement or the Indenture;
          (e) the Issuer is not an “investment company” under the Investment
Company Act; and
          (f) the assets of the Issuer do not and will not at any time
constitute the assets of any plan subject to the fiduciary responsibility
provisions of ERISA or of any plan within the meaning of Section 4975(e)(1) of
the Code.
          5. Representations and Warranties of the Collateral Manager. The
Collateral Manager represents and warrants to the Issuer that:
          (a) the Collateral Manager (i) has been duly organized, is validly
existing and is in good standing under the laws of the State of Delaware,
(ii) has full power and authority to own the Collateral Manager’s assets and to
transact the business in which it is currently engaged, and (iii) is duly
qualified and in good standing under the laws of each jurisdiction where the
Collateral Manager’s ownership or lease of property or the conduct of the
Collateral Manager’s business requires, or the performance of this Agreement and
the Indenture would require, such qualification, except for failures to be so
qualified that would not in the aggregate have a material adverse effect on the
business, operations, assets or financial condition of the Collateral Manager or
the ability of the Collateral Manager to perform its obligations under, or on
the validity or enforceability of, this Agreement and the provisions of the
Indenture applicable to the Collateral Manager; the Collateral Manager has full
power and authority to execute, deliver and perform this Agreement and the
Collateral Manager’s obligations hereunder and the provisions of the Indenture
applicable to the Collateral Manager; this Agreement has been duly authorized,
executed and delivered by the Collateral Manager and constitutes a legal, valid
and binding agreement of the Collateral Manager, enforceable against it in
accordance with the terms hereof, except that the enforceability hereof may be
subject to (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights and
(ii) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law);
          (b) the Collateral Manager is not in violation of any Federal or state
securities law or regulation promulgated thereunder that would have a material
adverse effect upon the ability of the Collateral Manager to perform its duties
under this Agreement or the Indenture, and there is no charge, investigation,
action, suit or proceeding before or by any court or regulatory agency pending
or, to the best knowledge of the Collateral Manager, threatened against the
Collateral Manager which could reasonably be expected to have a material adverse
effect upon the ability of the Collateral Manager to perform its duties under
this Agreement or the Indenture;
          (c) neither the execution and delivery of this Agreement nor the
performance by the Collateral Manager of its duties hereunder or under the
Indenture conflicts with or will violate or result in a breach or violation of
any of the terms or provisions of, or constitutes a

- 8 -



--------------------------------------------------------------------------------



 



default under: (i) the certificate of formation or the limited liability company
agreement of the Collateral Manager, (ii) the terms of any indenture, contract,
lease, mortgage, deed of trust, note agreement or other evidence of indebtedness
or other agreement, obligation, condition, covenant or instrument to which the
Collateral Manager is a party or by which the Collateral Manager is bound,
(iii) any law, decree, order, rule or regulation applicable to the Collateral
Manager of any court or regulatory, administrative or governmental agency, body
or authority or arbitrator having jurisdiction over the Collateral Manager or
its properties, and which would have, in the case of any of (i), (ii) or
(iii) of this subsection (c), either individually or in the aggregate, a
material adverse effect on the business, operations, assets or financial
condition of the Collateral Manager or the ability of the Collateral Manager to
perform its obligations under this Agreement or the Indenture;
          (d) no consent, approval, authorization or order of or declaration or
filing with any government, governmental instrumentality or court or other
Person is required for the performance by the Collateral Manager of its duties
hereunder and under the Indenture, except such as have been duly made or
obtained;
          (e) the Section entitled “THE COLLATERAL MANAGER” in the Offering
Memorandum, as of the date thereof (including as of the date of any supplement
thereto) and as of the Closing Date does not contain any untrue statement of a
material fact and does not omit to state any material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and
          (f) the Collateral Manager is not required to register as an
investment adviser under the Advisers Act.
          6. Expenses. Both parties hereto acknowledge and agree that a portion
of the gross proceeds received from the issuance and sale of the Securities will
be used to pay certain organizational and structuring fees and expenses of the
Issuer, including the legal fees and expenses of counsel to the Collateral
Manager. The Collateral Manager shall pay all expenses and costs incurred by it
in the course of performing its obligations under this Agreement; provided,
however, that the Collateral Manager shall not be liable for, and (subject to
the Priority of Payments set forth in the Indenture and to the extent funds are
available therefor) the Issuer shall be responsible for the payment of,
reasonable expenses and costs (including, without limitation, reasonable travel
expenses) of (i) independent accountants, consultants and other advisers
retained by the Issuer or by the Collateral Manager on behalf of the Issuer in
connection with the services provided by the Collateral Manager hereunder,
(ii) legal advisers retained by the Issuer or by the Collateral Manager on
behalf of the Issuer in connection with the services provided by the Collateral
Manager hereunder and (iii) the Collateral Manager to the extent of reasonable
expenses (A) incurred in effecting or directing purchases of Collateral
Obligations and sales of Collateral Obligations and Eligible Investments,
(B) incurred in negotiating with issuers of Collateral Obligations as to
proposed modifications or waivers, (C) incurred in taking action or advising the
Trustee with respect to the Issuer’s exercise of any rights or remedies in
connection with the Collateral Obligations and Eligible Investments, including
in connection with an Offer or a default, (D) incurred in participating in
committees or other groups formed by creditors of an issuer of Collateral
Obligations, (E) incurred in consulting with and providing any Rating Agency
with any information in connection with its maintenance of the ratings of the

- 9 -



--------------------------------------------------------------------------------



 



Notes, (F) relating to the Special Amortization of the Notes (other than the
Class K Notes), (G) relating to the provision of information in order to render
the Notes eligible for resale pursuant to Rule 144A of the Securities Act,
(H) disbursed or allocated in valuing the Assets, (I) in connection with
disbursed or allocated software and technology expenditures relating to the
monitoring and administration of the Assets, (J) for an allocable share of the
cost of certain credit databases used by the Collateral Manager in providing
services to the Issuer under this Agreement and (K) incurred by the Collateral
Manager in connection with matters arising in the performance of its duties
under this Agreement.
          7. Fees. As compensation for the performance of its obligations as
Collateral Manager hereunder and under the Indenture, the Collateral Manager
will be entitled to receive (i) a fee, payable quarterly in arrears on each
Payment Date in accordance with the Priority of Payments, equal to 0.15% per
annum of the Net Outstanding Portfolio Balance and the Aggregate Class A-1R
Undrawn Amount (without duplication) for such Payment Date (the “Senior
Collateral Management Fee”) and (ii) an additional fee, payable quarterly in
arrears on each Payment Date in accordance with the Priority of Payments, equal
to 0.25% per annum of the Net Outstanding Portfolio Balance and the Aggregate
Class A-1R Undrawn Amount (without duplication) for such Payment Date (the
“Subordinate Collateral Management Fee” and, together with the Senior Collateral
Management Fee, the “Collateral Management Fee”). Each Collateral Management Fee
will be calculated for each Interest Accrual Period assuming a 360-day year with
the actual number of days elapsed in such Interest Accrual Period. The
Collateral Management Fee will be calculated based on the Net Outstanding
Portfolio Balance and the Aggregate Class A-1R Undrawn Amount (without
duplication) as of the first day of the applicable Interest Accrual Period. If
on any Payment Date there are insufficient funds to pay such fees (and/or any
other amounts due and payable to the Collateral Manager) in full, in accordance
with the Priority of Payments, the amount not so paid shall be deferred and such
amounts shall be payable on such later Payment Date on which funds are available
therefor as provided in the Priority of Payments set forth in the Indenture. Any
accrued and unpaid Senior Collateral Management Fee that is deferred due to the
operation of the Priority of Payments shall accrue interest at LIBOR in effect
for the applicable Interest Accrual Period computed on an actual 360-day basis.
Any accrued and unpaid Subordinate Collateral Management Fee that is deferred
due to the operation of the Priority of Payments shall accrue interest at LIBOR
in effect for the applicable Interest Accrual Period on an actual 360-day basis.
Notwithstanding any other provision hereof, the aggregate amount of all accrued
but unpaid Subordinate Collateral Management Fee payable on the final Payment
Date or, if earlier, following the winding up of the Issuer shall be equal to
the lesser of (a) the nominal amount thereof and (b) the amount available for
payment under the Priority of Payments. The Collateral Manager hereby agrees not
to cause the filing of a petition in bankruptcy against the Issuer for the
nonpayment to the Collateral Manager of any amounts due it hereunder except in
accordance with Section 18 hereof and, subject to the provisions of Section 12,
to continue to serve as Collateral Manager. If this Agreement is terminated
pursuant to Section 12 hereof or otherwise, the accrued fees payable to the
Collateral Manager shall be prorated for any partial periods between the Payment
Dates during which this Agreement was in effect and shall be due and payable on
the first Payment Date following the date of such termination, together with all
expenses payable to the Collateral Manager in accordance with Section 6 hereof,
and subject to the provisions of the Indenture and the Priority of Payments.
Notwithstanding anything to the contrary herein, the Collateral

- 10 -



--------------------------------------------------------------------------------



 



Manager may at any time, in its discretion, waive any portion of the Collateral
Management Fees.
          8. Non-Exclusivity. Nothing herein shall prevent the Collateral
Manager or any of its Affiliates or any of their members, managers, officers,
agents, employees, stockholders, interest holders, partners or directors from
engaging in any other businesses or providing investment management, advisory or
any other types of services to any other portfolios or Persons or entities,
including the Issuer, the Trustee and the Noteholders, to the fullest extent
permitted by applicable law; provided, however, that the Collateral Manager may
not take any of the foregoing actions which the Collateral Manager knows or
reasonably should know (A) would require the Issuer or the pool of Assets to
register as an “investment company” under the Investment Company Act or
(B) would cause the Issuer or, with respect to the Issuer or the Assets, the
Collateral Manager to be in material violation of any law, rule or regulation
applicable to the Issuer or the Assets.
          9. Conflicts of Interest.
          (a) After (but excluding) the Closing Date and the sales by Affiliates
of the Collateral Manager of Collateral Obligations to the Issuer on the Closing
Date, the Collateral Manager will not cause the Issuer to enter into any
transaction to acquire Collateral Obligations with the Collateral Manager or any
of its Affiliates as principal unless the applicable terms and conditions set
forth in Section 3(b) are complied with.
          (b) The Collateral Manager shall perform its obligations hereunder in
accordance with any applicable requirements of the Advisers Act and the
Indenture. The Issuer acknowledges that (i) the Trust Depositor, an affiliate of
the Collateral Manager, will acquire on the Closing Date 100% of each of the
Class J Notes, the Class K Notes and the Certificate, (ii) the Seller (or an
Affiliate of the Collateral Manager) and/or its Affiliates (including the Trust
Depositor) will sell Collateral Obligations to the Issuer on the Closing Date,
and (iii) the Collateral Manager, its Affiliates and funds or accounts for which
the Collateral Manager or its Affiliates acts as investment adviser may at times
own Notes of one or more additional Classes. After the Closing Date, the
Collateral Manager agrees to provide to the Trustee written notice upon the
acquisition or transfer (after, but excluding, the Closing Date) of any
Securities held by the Trust Depositor, the Collateral Manager, any of their
respective Affiliates or any fund managed or controlled by the Collateral
Manager or any Affiliate thereof, which written notice may, but need not be, in
the form of a subsequent Collateral Obligations Purchase Agreement among the
Trust Depositor and the Issuer.
          (c) Nothing herein shall prevent the Collateral Manager or any of its
Affiliates or any of their members, managers, officers, agents, employees,
stockholders, interest holders, partners or directors from engaging in other
businesses (including financing, purchasing, owning, holding, originating or
disposing of any assets or investments), or from rendering services of any kind
to the Issuer and its Affiliates, the Trustee, the Holders or any other Person
or entity, whether or not any of the foregoing may be competitive with the
business of the Issuer. Without prejudice to the generality of the foregoing,
directors, officers, members, partners, employees and agents of the Collateral
Manager, Affiliates of the Collateral Manager, and the Collateral Manager may,
among other things:

- 11 -



--------------------------------------------------------------------------------



 



     (i) serve as directors (whether supervisory or managing), officers,
employees, partners, members, managers, agents, nominees or signatories for the
Issuer or any Affiliate thereof, or for any obligor in respect of any of the
Collateral Obligations or Eligible Investments, or any of their respective
Affiliates, except to the extent prohibited by their respective Underlying
Instruments, as from time to time amended; provided that (x) in the reasonable
judgment of the Collateral Manager, such activity will not have a material
adverse effect on the ability of the Issuer or the Trustee to enforce its
respective rights with respect to any Assets and (y) nothing in this paragraph
shall be deemed to limit the duties of the Collateral Manager set forth in
Section 1 hereof;
     (ii) perform, and receive fees for the performance of, services of whatever
nature rendered to an obligor in respect of any of the Collateral Obligations or
Eligible Investments, including acting as master servicer, sub-servicer or
special servicer with respect to any CMBS Securities or with respect to any
commercial mortgage loan constituting or underlying any Collateral Obligation;
provided that, in the reasonable judgment of the Collateral Manager, such
activity will not have a material adverse effect on the ability of the Issuer or
the Trustee to enforce its respective rights with respect to any of the Assets;
provided, further, with respect to such services, the Collateral Manager is not
acting as an agent for the Issuer;
     (iii) be retained to provide services unrelated to this Agreement to the
Issuer or its Affiliates and be paid therefor;
     (iv) be a secured or unsecured creditor of, or hold an equity interest in,
the Issuer, its Affiliates or any obligor of any Collateral Obligation or
Eligible Investment; provided, however, that the Collateral Manager may not be
such a creditor or hold any of such interests if, in the opinion of counsel to
the Issuer, the existence of such interest would require registration of the
Issuer or the Assts as an “investment company” under the Investment Company Act
or violate any provisions of Federal or applicable state law or any law, rule or
regulation of any governmental body or agency having jurisdiction over the
Issuer;
     (v) make, hold or sell an investment in an issuer’s securities that may be
pari passu, senior or junior in ranking to a Collateral Obligation;
     (vi) except as otherwise provided in this Section 9, sell any Collateral
Obligation or Eligible Investment to, or purchase any Collateral Obligation
from, the Issuer while acting in the capacity of principal or agent; and
     (vii) subject to its obligations in Section 1 hereof to protect the
Holders, serve as a member of any “creditors’ board” with respect to any
Defaulted Security, Eligible Investment or with respect to any commercial
mortgage loan underlying or constituting any Collateral Obligation or the
respective borrower for any such commercial mortgage loan.
          It is understood that the Collateral Manager and its Affiliates may
engage in any other business, whether or not any of the foregoing may be
competitive with the business of the

- 12 -



--------------------------------------------------------------------------------



 



Issuer (including financing, purchasing, owning, holding, servicing, originating
or disposing of any assets or investments), and furnish investment management
and advisory services to others, including Persons that may have investment
policies similar to those followed by the Collateral Manager with respect to the
Assets and that may own instruments of the same class, or of the same type, as
the Collateral Obligations or other instruments of the issuers of Collateral
Obligations and may manage portfolios similar to the Assets. The Collateral
Manager and its Affiliates shall be free, in their sole discretion, to make
recommendations to others, or effect transactions on behalf of themselves or for
others, which may be the same as or different from those the Collateral Manager
causes the Issuer to effect with respect to the Assets.
          The Collateral Manager and its Affiliates may, and may cause or advise
their respective clients to, invest in assets, investments or instruments that
would be appropriate for the Issuer or as security for the Notes and shall have
no duty or obligation to offer any such asset, investment or instrument to the
Issuer. Such investments may be different from those made to or on behalf of the
Issuer. The Collateral Manager, its Affiliates and their respective clients may
have ongoing relationships with Persons whose instruments are pledged to secure
the Notes and may own instruments issued by, or loans to, issuers of the
Collateral Obligations or to any borrower or Affiliate of any borrower on any
commercial mortgage loans underlying or constituting the Collateral Obligations
or the Eligible Investments. The Collateral Manager and its Affiliates may cause
or advise their respective clients to invest in instruments that are senior to,
or have interests different from or adverse to, the instruments that are pledged
to secure the Notes.
          Nothing contained in this Agreement shall prevent the Collateral
Manager or any of its Affiliates from themselves buying or selling, or from
recommending to or directing any other account to buy or sell, at any time,
securities or other Assets of the same kind or class, or securities or other
Assets of a different kind or class of the same issuer, as those directed by the
Collateral Manager to be purchased or sold hereunder. It is understood that, to
the extent permitted by applicable law, the Collateral Manager, its Affiliates,
and any member, manager, officer, director, stockholder or employee of the
Collateral Manager or any such Affiliate or any member of their families or a
Person advised by the Collateral Manager may have an interest in a particular
transaction or in securities or other Assets of the same kind or class, or
securities or other Assets of a different kind or class of the same issuer, as
those purchased or sold by the Collateral Manager hereunder. When the Collateral
Manager is considering purchases or sales for the Issuer and one or more of such
other accounts at the same time, the Collateral Manager shall allocate available
investments or opportunities for sales in its discretion and make investment
recommendations and decisions that may be the same as or different from those
made with respect to the Issuer’s investments, in accordance with applicable law
and the Collateral Manager Servicing Standard, to the extent applicable.
          Subject to the Indenture and the provisions of this Agreement, the
Collateral Manager shall not be obligated to pursue any specific investment
strategy or opportunity that may arise with respect to the Assets.
          The Issuer further acknowledges that the Collateral Manager and its
Affiliates are and intend to continue to be in the business of originating and
acquiring commercial loans, selling such loans to affiliated issuers in
connection with securitization, warehouse and other

- 13 -



--------------------------------------------------------------------------------



 



financing facilities, servicing such loans in connection with the foregoing and
servicing or managing loans on behalf of certain of its Affiliates, including
the Seller. In connection with originating or acquiring such loans, the
Collateral Manager or its Affiliates will often be appointed in various agency
capacities under such loans or, in instances when the Seller is appointed to
such agency roles with respect to loans it originates or acquires, the Seller
may contract with the Collateral Manager to perform such agency functions. With
respect to some of these loans a portion may be owned by the Issuer and a
portion may be owned by the Collateral Manager and/or one or more other
Affiliates. The Issuer further acknowledges that various other aspects of the
Collateral Manager’s or its Affiliates’ business and existing or potential
conflicts related thereto are set forth in the Offering Memorandum. The Issuer
expressly consents to the Collateral Manager or its Affiliates serving in these
various capacities and, subject to the terms of this Agreement, waives any
conflict of interest that may arise therefrom. Nothing in this paragraph shall
in any way limit the generality of the other provisions of this Section 9.
          The Issuer hereby acknowledges and consents to the various potential
and actual conflicts of interests that may exist with respect to the Collateral
Manager as described above; provided, however, that nothing contained in this
Section 9 shall be construed as altering the duties of the Collateral Manager
set forth in this Agreement or in the Indenture.
          10. Records; Confidentiality. The Collateral Manager shall maintain
appropriate books of account and records relating to services performed
hereunder, and such books of account and records shall be accessible for
inspection by an authorized representative of the Issuer, the Trustee and the
Independent accountants appointed by the Issuer pursuant to the Indenture at a
mutually agreed-upon time during normal business hours and upon reasonable prior
notice; provided that the Collateral Manager shall not be obligated to provide
access to any non-public information if the Collateral Manager in good faith
determines that the disclosure of such information would violate any applicable
law, regulation or contractual arrangement. The Collateral Manager shall follow
its customary procedures to keep confidential all information obtained in
connection with the services rendered hereunder and shall not disclose any such
information except (i) with the prior written consent of the Issuer (which
consent shall not be unreasonably withheld), (ii) such information as the Rating
Agencies shall reasonably request in connection with their rating or evaluation
of the Notes and/or the Collateral Manager, as applicable, (iii) as required by
law, regulation, court order or the rules, regulations, or request of any
regulatory or self-regulating organization, body or official (including any
securities exchange on which the Notes may be listed from time to time) having
jurisdiction over the Collateral Manager or its Affiliates or as otherwise
required by law or judicial process, (iv) such information as shall have been
publicly disclosed other than in violation of this Agreement, (v) to its
members, officers, directors, and employees, and to its attorneys, accountants
and other professional advisers in conjunction with the transactions described
herein, (vi) such information as may be necessary or desirable in order for the
Collateral Manager to prepare, publish and distribute to any Person any
information relating to the investment performance of the Assets, (vii) in
connection with the enforcement of the Collateral Manager’s rights hereunder or
in any dispute or proceeding related hereto, (viii) to the Trustee, (ix) to the
extent required pursuant to any Hedge Agreement of the Issuer, (x) to Holders
and potential purchasers of any of the Securities, (xi) in connection with
establishing trading or investment accounts or otherwise in connection with
effecting transactions on behalf of the Issuer and (xii) such information as may

- 14 -



--------------------------------------------------------------------------------



 



be obtained by the Collateral Manager other than in connection with the services
rendered hereunder.
          Subject to compliance with the requirements of any law, rule or
regulation applicable to the Collateral Manager, nothing contained herein shall
prevent the Collateral Manager from discussing its activities hereunder in a
general way in the normal course of its business, including, without limitation,
general discussions with other Persons regarding its ability to act as a
collateral manager and its past performance in such capacity. In addition,
subject to compliance with the requirements of any law, rule or regulation
applicable to the Collateral Manager, with respect to information that the
Collateral Manager obtains or develops regarding the Collateral Obligations or
Eligible Investments (including, without limitation, information regarding
ratings, yield, creditworthiness, financial condition and prospects of any
issuer thereof) in connection with the performance of its services hereunder,
nothing in this Section 10 shall prevent the Collateral Manager or its
Affiliates, in the conduct of their respective businesses, from using such
information or disclosing such information to others so long as such other use
does not, in its reasonable judgment, disadvantage the Issuer. Notwithstanding
anything to the contrary contained in this Agreement, all persons may disclose
to any and all persons, without limitation of any kind, the U.S. Federal, state
and local tax treatment of the Securities and the Issuer, any fact that may be
relevant to understanding the U.S. Federal, state and local tax treatment of the
Securities and the Issuers, and all materials of any kind (including opinions or
other tax analyses) relating to such U.S. Federal, state and local tax treatment
and that may be relevant to understanding such tax treatment.
          11. Term. This Agreement shall become effective on the Closing Date
and shall continue in full force and effect until the first to occur of the
following: (a) the payment in full of the Notes and the termination of the
Indenture in accordance with its terms, (b) the liquidation of the Assets and
the final distribution of the proceeds of such liquidation to the Holders and
the Issuer, or (c) the termination of this Agreement pursuant to Section 12
hereof.
          12. Termination. (a) The Collateral Manager may be removed without
cause upon at least thirty (30) days’ prior written notice if (A) Holders of at
least 75% by Aggregate Outstanding Amount of each Class of Notes (voting as a
separate Class) and (B) the Certificateholder gives written notice to the
Collateral Manager, the Issuer, each Hedge Counterparty and the Trustee of such
removal (including in any such calculation any Collateral Manager Securities);
provided that if the Collateral Manager is removed pursuant to this clause (a),
any successor Collateral Manager will not be permitted to be a Holder of, or an
Affiliate of any Holder of, Securities. Notice of any such removal shall be
delivered by the Trustee on behalf of the Issuer to the Holders of each Class of
Notes, the Certificateholder, each Rating Agency and each Hedge Counterparty.
          (b) This Agreement may be terminated, and the Collateral Manager may
be removed, by the Issuer or the Trustee for cause, upon thirty (30) days’ prior
written notice by the Issuer, at the direction of Holders of at least a majority
by Aggregate Outstanding Amount of each Class of Notes (excluding any Collateral
Manager Securities), each voting as a separate Class); provided, however, upon
the occurrence of an event described in clause (iii) of this Section 12(b),
termination of the Collateral Manager will be automatic and without advance
notice required from the Issuer, the Trustee or any other Person. Notice of any
such removal for

- 15 -



--------------------------------------------------------------------------------



 



cause shall be delivered by or on behalf of the Issuer to each Rating Agency,
each Hedge Counterparty and the Noteholders and the Certificateholder. In no
event will the Trustee be required to determine whether or not cause exists for
the removal of the Collateral Manager. As used in this Section 12, “cause” means
any of the following events:
     (i) the Collateral Manager (A) willfully breaches, or takes any action that
it knows violates, any provision of this Agreement or any term of the Indenture
applicable to the Collateral Manager (not including a willful breach or knowing
violation that results from a good faith dispute regarding alternative courses
of action or interpretation of instructions or a failure to meet any Coverage
Test or Collateral Quality Test);
     (ii) the Collateral Manager breaches any provision of this Agreement or any
terms of the Indenture applicable to the Collateral Manager, which breach has a
material adverse effect on the Noteholders, and fails to cure such breach within
90 days after the first to occur of (A) notice of such failure being given to
the Collateral Manager or (B) the Collateral Manager having actual knowledge of
such breach;
     (iii) the Collateral Manager (A) ceases to be able to, or admits in writing
the Collateral Manager’s inability to, pay the Collateral Manager’s debts when
and as they become due, (B) files, or consents by answer or otherwise to the
filing against the Collateral Manager of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or takes advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (C) makes an assignment for
the benefit of the Collateral Manager’s creditors, (D) consents to the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to the Collateral Manager or with respect to any substantial
part of the Collateral Manager’s property, or (E) is adjudicated as insolvent or
to be liquidated;
     (iv) the occurrence of an act by the Collateral Manager or its Affiliates
that constitutes fraud or criminal activity in the performance of its
obligations under this Agreement or the indictment of the Collateral Manager or
any of its officers or directors for a felony offense materially related to
advisory services similar to those provided pursuant to this Agreement or
employees (acting in such capacity) engaged in the provision of services under
this Agreement and such activities or indictment are directly related to the
performance or provision of such or similar services;
     (v) the failure of any representation, warranty, certificate or statement
of the Collateral Manager in or pursuant to this Agreement or the Indenture to
be correct in all material respects and (x) such failure has (or could
reasonably be expected to have) a material adverse effect on the Noteholders or
the Issuer and (y) if such failure can be cured, no cure is made for 45 days
after the Collateral Manager becomes aware of such failure or receives notice
thereof in writing from the Trustee;
     (vi) the occurrence and continuation of any of the Events of Default
described in Sections 5.1(a) or 5.1(b) of the Indenture; or

- 16 -



--------------------------------------------------------------------------------



 



     (vii) the Collateral Manager consolidates or amalgamates with, or merges
with or into, or transfers all or substantially all its assets to, another
Person and either (A) at the time of such consolidation, amalgamation, merger or
transfer, the resulting, surviving or transferee Person fails to or cannot
assume all the obligations of the Collateral Manager under this Agreement, or
(B) the resulting, surviving or transferee Person lacks the legal capacity to
perform the obligations of the Collateral Manager hereunder and under the
Indenture.
The Collateral Manager shall notify the Trustee, the Rating Agencies and the
Issuer in writing promptly upon becoming aware of any event that constitutes
cause under this Section 12(b).
          (c) The Collateral Manager may resign, upon ninety (90) days’ prior
written notice to the Issuer, the Trustee, each Rating Agency, the
Certificateholder and each Hedge Counterparty. Notwithstanding the notice
required above, the Collateral Manager shall have the right to resign without
prior notice if, due to a change in any applicable law or regulation or
interpretation thereof, the performance by the Collateral Manager of its duties
under this Agreement would adversely affect (A) CapitalSource Inc.’s (or any of
its Affiliates, as the case may be) status as a REIT or (B) subject the Issuer
or any of its Affiliates (other than a taxable REIT Subsidiary) to any U.S.
federal, state or local income, profit or similar tax on a net income basis or
(ii) constitute a violation of any applicable law or regulation.
          (d) No removal, termination or resignation (other than a resignation
predicated on a violation of law as noted above) of the Collateral Manager,
except upon a change in law as noted above, or termination of this Agreement
shall be effective unless (x) a successor Collateral Manager (a “Replacement
Manager”) has been appointed by the Issuer and has agreed in writing to assume
all of the Collateral Manager’s duties and obligations pursuant to this
Agreement and (y) written notification shall have been provided in accordance
with Sections 12(a), (b) or (c), as applicable. The appointment of any
Replacement Manager shall be subject to satisfaction of the Rating Agency
Condition and each such Replacement Manager (i) shall have demonstrated an
ability to professionally and competently perform duties similar to those
imposed upon the Collateral Manager, (ii) is legally qualified and has the
capacity to act as collateral manager, (iii) by its appointment will not cause
the Issuer or the pool of Assets to, or result in the Issuer or the pool of
Assets becoming, an “investment company” under the Investment Company Act,
(iv) has accepted its appointment in writing and (v) by its appointment will not
cause the Issuer or the pool of Assets to become subject to income or
withholding tax that would not have been imposed but for such appointment.
     (e) Upon any resignation or removal of the Collateral Manager while any of
the Notes are Outstanding, the Certificateholder shall have the right to
instruct the Issuer to appoint an institution identified by such
Certificateholder as Replacement Manager; provided that in the event that 100%
of aggregate outstanding notional amount of the Certificate is held by any one
or more of Collateral Manager, its Affiliates and funds managed or controlled by
the Collateral Manager or any Affiliate thereof and the proposed Replacement
Manager is an Affiliate of the Collateral Manager, the holders of at least a
majority of the Aggregate Outstanding Amount of the most junior Class of Notes
not 100% owned by the Collateral Manager or an Affiliate of the Collateral
Manager (excluding any Notes held by the Collateral Manager or an Affiliate of
the Collateral Manager to the extent the Replacement Manager is an

- 17 -



--------------------------------------------------------------------------------



 



Affiliate of the Collateral Manager or the Collateral Manager has been removed
for Cause) may appoint an institution as Replacement Manager; provided, further,
that (i) the Issuer provides to the Noteholders and the Certificateholder notice
of such appointment and a majority by Aggregate Outstanding Amount of the
Controlling Class (excluding any Notes owned by the Collateral Manager or any of
its Affiliates or any fund managed or controlled by the Collateral Manager or
any Affiliate thereof, each voting as a separate Class) does not object to such
appointment within fifteen (15) days, (ii) the Rating Agency Condition has been
satisfied with respect to such appointment and (iii) the requirements set forth
in Section 12(d)(i) through (v) above have been satisfied.
          (f) In the event that the Collateral Manager resigns pursuant to
Section 12(c) or is terminated pursuant to Sections 12(a) or (b) hereof and the
Issuer has not appointed a successor prior to the day following the termination
(or resignation) date specified in such notice, the Collateral Manager will be
entitled to propose a successor and will so appoint such proposed entity as
successor sixty (60) days thereafter, unless a majority of any Class of Notes
objects to such appointment within fifteen (15) days of notice of such
appointment period in which case the Controlling Class of Notes (excluding any
Notes owned by the Collateral Manager or any of its Affiliates or any fund
managed or controlled by the Collateral Manager or any Affiliate thereof, each
voting as a separate Class) will be entitled to propose a successor and will
appoint such proposed entity as successor thirty (30) days thereafter unless a
majority by Aggregate Outstanding Amount of any other Class of Notes (excluding
any Notes owned by the Collateral Manager or any of its Affiliates or any fund
managed or controlled by the Collateral Manager or any Affiliate thereof, each
voting as a separate Class) objects to such appointment within such thirty
(30) day period, in each case subject to the requirements set forth in
Section 12(d) above. In the event a proposed successor Collateral Manager is not
appointed pursuant to the foregoing procedures, the resigning or removed
Collateral Manager may petition any court of competent jurisdiction for the
appointment of a successor Collateral Manager, which appointment will not
require the consent of, or be subject to the disapproval of, the Issuer, any
Noteholder or the Certificateholder.
          Notwithstanding any provision contained in this Agreement, the
Indenture or otherwise, so long as the Collateral Manager continues to perform
its obligations hereunder, the Collateral Management Fee shall continue to
accrue for the benefit of the Collateral Manager until termination of this
Agreement under this Section 12 shall become effective as set forth herein. In
addition, the Collateral Manager shall, subject to Section 6, be entitled to
reimbursement of out-of-pocket expenses incurred in cooperating with the
Replacement Manager, including in connection with the delivery of any documents
or property. In the event that the Collateral Manager is removed or resigns and
a Replacement Manager is appointed, such former Collateral Manager nonetheless
shall be entitled to receive payment of all unpaid Collateral Management Fees,
including the Senior Collateral Management Fee and the Subordinated Collateral
Management Fee, accrued through the effective date of the removal or
resignation, to the extent that funds are available for that purpose in
accordance with the Priority of Payments, and such payments shall rank in the
Priority of Payments pari passu with the Collateral Management Fees due to the
Replacement Manager. In addition, following the removal or resignation of the
Collateral Manager hereunder, the removed or resigning Collateral Manager shall
be granted access to the books of account and records of the Issuer and the
Trustee to the extent such removed or resigning Collateral Manager deems
necessary to confirm

- 18 -



--------------------------------------------------------------------------------



 



the proper payment of any amounts owing to such removed or resigning Collateral
Manager hereunder.
          (g) Upon the effective date of termination of this Agreement, the
Collateral Manager shall as soon as practicable:
     (i) deliver to the Issuer all property and documents of the Trustee or the
Issuer or otherwise relating to the Assets then in the custody of the Collateral
Manager (although the Collateral Manager may keep copies of such documents for
its records); and
     (ii) deliver to the Trustee an accounting with respect to the books and
records delivered to the Issuer or the Replacement Manager appointed pursuant to
this Section 12 hereof.
          The Collateral Manager shall reasonably assist and cooperate with the
Trustee and the Issuer (as reasonably requested by the Trustee or the Issuer) in
the assumption of the Collateral Manager’s duties by any Replacement Manager as
provided for in this Agreement, as applicable. Notwithstanding such termination,
the Collateral Manager shall remain liable to the extent set forth herein (but
subject to Section 13 hereof) for the Collateral Manager’s acts or omissions
hereunder arising prior to its termination as Collateral Manager hereunder and
for any expenses, losses, damages, liabilities, demands, charges and claims
(including reasonable attorneys’ fees) in respect of or arising out of a breach
of the representations and warranties made by it in Section 5 hereof or from any
failure of the Collateral Manager to comply with the provisions of this
Section 12(g).
          (h) The Collateral Manager agrees that, notwithstanding any
termination, the Collateral Manager shall reasonably cooperate in any Proceeding
arising in connection with this Agreement, the Indenture or any of the Assets
(excluding any such Proceeding in which claims are asserted against the
Collateral Manager or any Affiliate of the Collateral Manager) so long as the
Collateral Manager shall have been offered (in its good faith judgment)
reasonable security, indemnity or other provision against the cost, expenses and
liabilities that might be incurred in connection therewith, but, in any event,
shall not be required to make any admission or to take any action against the
Collateral Manager’s own interests or the interests of other funds and accounts
advised by the Collateral Manager.
          (i) If this Agreement is terminated pursuant to Sections 12(a), (b) or
(c) hereof, such termination shall be without any further liability or
obligation of the Issuer or the Collateral Manager to the other, except as
provided in Sections 6, 7, 12 and 13 and the last sentence of Section 10 hereof.
          (j) Upon expiration of the applicable notice period with respect to
termination specified in Section 12(d) hereof, all authority and power of the
Collateral Manager under this Agreement and the Indenture, whether with respect
to the Assets or otherwise, shall automatically and without further action by
any person or entity pass to and be vested in the Replacement Manager.

- 19 -



--------------------------------------------------------------------------------



 



          13. Liability of Collateral Manager. (a) The Collateral Manager
assumes no responsibility under this Agreement other than to render the services
called for from the Collateral Manager hereunder and under the Indenture in the
manner prescribed herein and therein. The Collateral Manager, its members,
managers, directors, officers, stockholders, partners, agents and employees and
any Affiliate of the Collateral Manager and its directors, officers,
stockholders, partners, members, managers, agents and employees (collectively,
the “Collateral Manager Indemnified Parties”) shall have no liability to the
Noteholders, the Trustee, the Issuer, any Hedge Counterparty, the Initial
Purchaser, or any of their respective Affiliates, partners, shareholders,
officers, directors, employees, agents, accountants and attorneys, or any other
Person, for any error of judgment, mistake of law, or for any claim, loss,
liability, damage, settlement, costs, or other expenses (including reasonable
attorneys’ fees and court costs and reasonable accountant’s fees and expenses)
of any nature whatsoever (collectively “Liabilities”) that arise out of or in
connection with any representation, warranty, covenant, or act or omissions of
the Collateral Manager or such other person in the performance of its duties
under this Agreement or the Indenture or for any decrease in the value of the
Collateral Obligations or Eligible Investments, except by reason of acts or
omissions constituting bad faith, willful misconduct or gross negligence in the
performance of, or reckless disregard of, the duties of the Collateral Manager
hereunder and under the terms of the Indenture. The Issuer agrees that the
Collateral Manager Indemnified Parties shall not be liable for any
consequential, special, exemplary or punitive damages hereunder and that, as set
forth more specifically in Section 18, any liability of the Collateral Manager
hereunder is solely a limited liability company obligation of the Collateral
Manager and not an obligation of any other Collateral Manager Indemnified Party.
The acts, failure to act or breaches described in this clause (a) for which the
Collateral Manager would have liability are collectively referred to for
purposes of this Section 13 as “Collateral Manager Breaches.”
          (b) The Collateral Manager shall indemnify, defend and hold harmless
the Issuer and each of its partners, shareholders, members, managers, officers,
directors, employees, agents, accountants and attorneys (each, an “Issuer
Indemnified Party”) from and against any claims that may be made against an
Issuer Indemnified Party by third parties and any damages, losses, claims,
liabilities, costs or expenses (including all reasonable legal and other
expenses) which are incurred as a direct consequence of the Collateral Manager
Breaches, except for liability to which such Issuer Indemnified Party would be
subject by reason of willful misconduct, bad faith, gross negligence in the
performance of, or reckless disregard of the obligations of the Issuer hereunder
and under the terms of the Indenture.
          (c) The Issuer shall reimburse, indemnify and hold harmless the
Collateral Manager Indemnified Parties from any and all Liabilities, as are
incurred in investigating, preparing, pursuing or defending any claim, action,
proceeding or investigation (whether or not such Collateral Manager Indemnified
Party is a party) caused by, or arising out of or in connection with this
Agreement, the Indenture and the transactions contemplated hereby and thereby,
including the issuance of the Notes, or any acts or omissions of any Collateral
Manager Indemnified Parties except those that are the direct result of
Collateral Manager Breaches. Any amounts payable by the Issuer under this
Section 13(c) shall be payable only subject to the Priority of Payments set
forth in the Indenture and to the extent Assets are available therefor.

- 20 -



--------------------------------------------------------------------------------



 



          (d) With respect to any claim made or threatened against an Issuer
Indemnified Party or a Collateral Manager Indemnified Party (each an
“Indemnified Party”), or compulsory process or request or other notice of any
loss, claim, damage or liability served upon an Indemnified Party, for which
such Indemnified Party is or may be entitled to indemnification under this
Section 13, such Indemnified Party shall (or, with respect to Indemnified
Parties that are directors, managers, officers, stockholders, members, managers,
agents or employees of the Issuer or the Collateral Manager, the Issuer or the
Collateral Manager, as the case may be, shall cause such Indemnified Party to):
     (i) give written notice to the indemnifying party of such claim within ten
(10) Business Days after such Indemnified Party’s receipt of actual notice that
such claim is made or threatened, which notice to the indemnifying party shall
specify in reasonable detail the nature of the claim and the amount (or an
estimate of the amount) of the claim; provided, however, that the failure of any
Indemnified Party to provide such notice to the indemnifying party shall not
relieve the indemnifying party of its obligations under this Section 13 unless
the rights or defenses available to the Indemnified Party are materially
prejudiced or otherwise forfeited by reason of such failure;
     (ii) at the indemnifying party’s expense, provide the indemnifying party
such information and cooperation with respect to such claim as the indemnifying
party may reasonably require, including making appropriate personnel available
to the indemnifying party at such reasonable times as the indemnifying party may
request;
     (iii) at the indemnifying party’s expense, cooperate and take all such
steps as the indemnifying party may reasonably request to preserve and protect
any defense to such claim;
     (iv) in the event suit is brought with respect to such claim, upon
reasonable prior notice, afford to the indemnifying party the right, which the
indemnifying party may exercise in its sole discretion and at its expense, to
participate in the investigation, defense and settlement of such claim;
     (v) neither incur any material expense to defend against nor release or
settle any such claim or make any admission with respect thereto (other than
routine or incontestable admissions or factual admissions the failure to make of
which would expose such Indemnified Party to unindemnified liability) nor permit
a default or consent to the entry of any judgment in respect thereof, in each
case without the prior written consent of the indemnifying party; and
     (vi) upon reasonable prior notice, afford to the indemnifying party the
right, in such party’s sole discretion and at such party’s sole expense, to
assume the defense of such claim, including the right to designate counsel
reasonably acceptable to the Indemnified Party and to control all negotiations,
litigation, arbitration, settlements, compromises and appeals of such claim;
provided that, if the indemnifying party assumes the defense of such claim, it
shall not be liable for any fees and expenses of counsel for any Indemnified
Party incurred thereafter in connection with such claim except that, if such
Indemnified Party reasonably determines that counsel designated by the

- 21 -



--------------------------------------------------------------------------------



 



indemnifying party has a conflict of interest, such indemnifying party shall pay
the reasonable fees and disbursements of one counsel (in addition to any local
counsel) separate from such indemnifying party’s own counsel for all Indemnified
Parties in connection with any one action or separate but similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances; and provided, further, that the indemnifying party shall not have
the right, without the Indemnified Party’s written consent, to settle any such
claim if, in a case where the Issuer is the indemnifying party, the Issuer does
not make available (in accordance with the Priority of Payments), in a
segregated account available only for this purpose, the full amount required to
pay any amounts due from the Indemnified Party under such settlement or, in any
case, such settlement (A) arises from or is part of any criminal action, suit or
proceeding, (B) contains a stipulation to, confession of judgment with respect
to, or admission or acknowledgement of, any liability or wrongdoing on the part
of the Indemnified Party, (C) relates to any Federal, state or local tax matters
or (D) provides for injunctive relief, or other relief other than damages, which
is binding on the Indemnified Party.
          (e) In the event that any Indemnified Party waives its right to
indemnification hereunder, the indemnifying party shall not be entitled to
appoint counsel to represent such Indemnified Party nor shall the indemnifying
party reimburse such Indemnified Party for any costs of counsel to such
Indemnified Party.
          (f) Nothing herein shall in any way constitute a waiver or limitation
of any rights that the Issuer or the Collateral Manager may have under any
United States Federal or state securities laws.
          14. Obligations of Collateral Manager. (a) The Collateral Manager to
the extent required under the Indenture, and on behalf of the Issuer, shall:
(i) engage the services of an Independent certified accountant to prepare any
United States Federal, state or local income tax or information returns and any
non United States income tax or information returns that the Issuer may from
time to time be required to file under applicable law (each a “Tax Return”),
(ii) deliver, at least 30 days before any applicable due date upon which
penalties and interest would accrue, each Tax Return, properly completed, to the
Company Administrator for signature by an Authorized Officer of the Issuer and
(iii) file or deliver such Tax Return on behalf of the Issuer within any
applicable time limit with any authority or Person as required under applicable
law.
          (b) Unless otherwise required by any provision of the Indenture or
this Agreement or by applicable law, the Collateral Manager shall not take any
action which it knows would , or acting without gross negligence would know,
(a) materially adversely affect the Issuer for purposes of United States federal
or state law or any other law known to the Collateral Manager to be applicable
to the Issuer, (b) not be permitted under the Issuer’s Certificate of Trust and
Trust Agreement, (c) require registration of the Issuer or the Assets as an
“investment company” under the Investment Company Act or (d) cause the Issuer to
violate the terms of the Indenture, it being understood that in connection with
the foregoing the Collateral Manager will not be required to make any
independent investigation of any facts or laws not otherwise known to it in
connection with its obligations under this Agreement and the Indenture or the
conduct of its business generally. The Collateral Manager will perform its
duties under this Agreement and

- 22 -



--------------------------------------------------------------------------------



 



the Indenture in a manner reasonably intended not to subject the Issuer to U.S.
federal or state income taxation. The Collateral Manager shall use all
commercially reasonable efforts to ensure that no action is taken by it, and
shall not intentionally or with reckless disregard take any action, which the
Collateral Manager knows or reasonably should know would have a materially
adverse United States federal or state income tax effect on the Issuer.
          (c) Notwithstanding anything to the contrary herein, the Collateral
Manager or any of its Affiliates may take any action that is not specifically
prohibited by the Indenture, this Agreement or applicable law that the
Collateral Manager or any Affiliate of the Collateral Managers deems to be in
its (or in its portfolio’s) best interest regardless of its impact on the
Collateral Obligations; provided that when taking such action it is not acting
in any capacity for the Issuer and provided that the Collateral Manager or such
Affiliate is not taking any action to prevent or impede the Collateral Manager
from performing its duties hereunder or under the Indenture, including, without
limitation, acting in accordance with the Collateral Manager Servicing Standard.
          15. No Partnership or Joint Venture. The Issuer and the Collateral
Manager are not partners or joint venturers with each other, and nothing herein
shall be construed to make them such partners or joint venturers or impose any
liability as such on either of them. The Collateral Manager’s relation to the
Issuer shall be that of an independent contractor and not a general agent.
Except as expressly provided in this Agreement, the Servicing Agreement and in
the Indenture, the Collateral Manager shall not have authority to act for or
represent the Issuer in any way and shall not otherwise be deemed to be the
Issuer’s agent.
          16. Notices. Any notice from a party under this Agreement shall be in
writing and sent by answer-back facsimile or addressed and delivered or sent by
certified mail, postage prepaid, return receipt requested or sent by overnight
courier service guaranteeing next day delivery to the other party at such
address as such other party may designate for the receipt of such notice. Until
further notice to the other party, it is agreed that the address of the Issuer
for this purpose shall be:
CapitalSource Real Estate Loan Trust 2006-A
c/o Wilmington Trust Company
1100 North Market Street,
Wilmington, Delaware 19890
Attention: Corporate Trust Administration
Fax No.: (302) 636-4140,
with two copies to the Collateral Manager (as addressed below).
the address of the Collateral Manager for this purpose shall be:
CapitalSource Finance LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, Maryland 20815
Attention: Securitization Department
Fax No.: (301) 841-2380

- 23 -



--------------------------------------------------------------------------------



 



          17. Succession; Assignment. This Agreement shall inure to the benefit
of, and be binding upon the successors to, the parties hereto. Any assignment of
this Agreement by operation of law or otherwise to any Person, in whole or in
part, by the Collateral Manager shall be deemed null and void unless: (i) such
assignment is consented to in writing by the Issuer and by the holders of more
than 66-2/3% of the outstanding principal amount of the Controlling Class (or,
in the case of the Certificate, outstanding notional amount) (excluding in any
such calculation any Securities held by the Collateral Manager, any of its
Affiliates or any fund managed or controlled by the Collateral Manager or any
Affiliate thereof) and (ii) the Rating Agency Condition is satisfied; provided,
however, that the Collateral Manager may assign all of its rights and
responsibilities and/or delegate its obligations under this Agreement to an
Affiliate without the consent of the Issuer, the Trustee or any Noteholder and
without satisfaction of the Rating Agency Condition so long as (a) the
Collateral Manager gives notice to each Rating Agency that such assignment
and/or delegation has been made, (b) such Affiliate satisfies the conditions
required for a Replacement Manager hereunder and (c) such assignment is not
effected by the transfer of control of a majority of voting interests in the
Collateral Manager to a person that is not an Affiliate of CapitalSource Inc.;
and (iii) the assignee has agreed in writing to assume all of the Collateral
Manager’s duties and obligations pursuant to this Agreement. Notwithstanding any
such assignment, the Collateral Manager’s obligations arising under Section 13
of this Agreement prior to such assignment and the Collateral Manager’s
obligations under the last sentence of Section 10 and Sections 7 and 12 hereof
shall survive any such assignment.
          18. No Bankruptcy Petition/Limited Recourse. The Collateral Manager
covenants and agrees that, prior to the date that is one year and one day (or,
if longer, the applicable preference period then in effect) after the payment in
full of all Notes issued by the Issuer under the Indenture, the Collateral
Manager will not institute against, or join any other Person in instituting
against, the Issuer any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under any bankruptcy, insolvency,
reorganization or similar law; provided, however, that nothing in this
Section 18 shall preclude, or be deemed to stop, the Collateral Manager from
taking any action prior to the expiration of the aforementioned one year and one
day period (or, if longer, the applicable preference period then in effect) in
(x) any case or proceeding voluntarily filed or commenced by the Issuer, as the
case may be, or (y) any involuntary insolvency proceeding filed or commenced
against the Issuer, as the case may be, by a Person other than the Collateral
Manager. The Collateral Manager hereby acknowledges and agrees that the Issuer’s
obligations hereunder will be solely the corporate obligations of the Issuer,
and the Collateral Manager will not have recourse to any of the directors,
officers, employees, shareholders or affiliates of the Issuer or the Owner
Trustee on behalf of the Issuer with respect to any claims, losses, damages,
liabilities, indemnities or other obligations in connection with any transaction
contemplated hereby. Notwithstanding any provision hereof, all obligations of
the Issuer and any claims arising from this Agreement or any transactions
contemplated by this Agreement shall be limited solely to the Collateral
Obligations and the other Assets and payable in accordance with the Priority of
Payments. If payments on any such claims from the Assets are insufficient, no
other assets shall be available for payment of the deficiency and, following
liquidation of all the Assets, any claims of the Collateral Manager arising from
this Agreement and the obligations of the Issuer to pay such deficiencies shall
be extinguished. The Issuer hereby acknowledges and agrees that the Collateral
Manager’s obligations hereunder shall be solely the limited liability company
obligations of the Collateral

- 24 -



--------------------------------------------------------------------------------



 



Manager, and the Issuer shall not have any recourse to any of the members,
managers, directors, officers, employees, shareholders or Affiliates of the
Collateral Manager with respect to any claims, losses, damages, liabilities,
indemnities or other obligations in connection with any transactions
contemplated hereby. The provisions of this Section 18 shall survive the
termination of this Agreement for any reason.
          19. Miscellaneous. (a) this Agreement shall be construed in accordance
with and governed by the laws of state of New York applicable to agreements made
and to be performed therein without regard to conflict of laws principles. With
respect to any suit, action or proceedings relating to this Agreement
(“Proceedings”), each party irrevocably (i) submits to the nonexclusive
jurisdiction of the courts of the State of New York and the United States
District Court located in the Borough of Manhattan in New York City and
(ii) waives any objection that such party may have at any time to the laying of
venue of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Nothing in this Agreement precludes either
party from bringing Proceedings in any other jurisdiction, nor shall the
bringing of Proceedings in any one or more jurisdictions preclude the bringing
of Proceedings in any other jurisdiction. The Collateral Manager hereby
irrevocably consents to service of any and all process which may be served in
any Proceeding to its address as set forth in Section 16 and agrees that service
of process upon it in accordance herewith shall be deemed in every respect
effective service of process upon it in any such suit, action or Proceeding and
shall be taken and held to be valid personal service upon it. The Issuer hereby
irrevocably consents to the service of any and all process which may be served
in any Proceeding to its as address set forth in Section 16 and agrees that
service of process upon it in accordance herewith shall be deemed in every
respect effective service of process upon it in any such suit, action or
Proceeding and shall be taken and held to be valid personal service upon it.
Each party hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
          EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
          (b) The captions in this Agreement are included for convenience only
and in no way define or limit any of the provisions hereof or otherwise affect
their construction or effect.
          (c) In the event any provision of this Agreement shall be held invalid
or unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.
          (d) This Agreement may not be amended or modified or any provision
thereof waived (i) except by an instrument in writing signed by both of the
parties hereto or, in the case of a waiver, by the party waiving compliance and
(ii) in each case, in compliance with the Indenture, including with respect to
satisfaction of the Rating Agency Condition. This

- 25 -



--------------------------------------------------------------------------------



 



Agreement may be modified without the prior written consent of the Trustee, any
Hedge Counterparty or the holders of Notes to correct any inconsistency or cure
any ambiguity or mistake. Any other amendment of this Agreement shall require
the prior written consent of the Trustee, each Hedge Counterparty and the
holders of 66-2/3% of the outstanding principal amount of the Controlling Class,
which consent shall not be unreasonably withheld and is subject to the
satisfaction of the Rating Agency Condition.
          (e) This Agreement constitutes the entire understanding and agreement
between the parties hereto and supersedes all other prior and contemporaneous
understandings and agreements, whether written or oral, between the parties
hereto concerning this subject matter (other than the Indenture).
          (f) The Collateral Manager hereby agrees and consents to the terms of
Section 15.1(f) of the Indenture applicable to the Collateral Manager and shall
perform any provisions of the Indenture made applicable to the Collateral
Manager by the Indenture as required by Section 15.1(f) of the Indenture.
          (g) This Agreement may be executed in any number of counterparts, each
of which so executed shall be deemed an original, but all such counterparts
shall together constitute one and the same instrument.
          (h) The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “but not limited to.”
          (i) Subject to the last sentence of the penultimate paragraph of
Section 1 hereof, in the event of a conflict between the terms of this Agreement
and the Indenture, including with respect to the obligations of the Collateral
Manager hereunder and thereunder, the terms of this Agreement shall be
controlling.
          (j) No failure or delay on the part of any party hereto to exercise
any right or remedy under this Agreement shall operate as a waiver thereof, and
no waiver shall be effective unless it is in writing and signed by the party
granting such waiver.
          (k) This Agreement is made solely for the benefit of the Issuer, the
Collateral Manager and the Trustee, on behalf of the Noteholders, the
Certificateholder and each Hedge Counterparty, their successors and assigns, and
no other person shall have any right, benefit or interest under or because of
this Agreement.
          (l) The Collateral Manager hereby irrevocably waives any rights it may
have to set off against the Assets with respect to any obligations that are or
may be due and owing to the Collateral Manager by the Issuer.
          20. Regarding Notices Between Collateral Manager and CLO Servicer.
Notwithstanding anything to the contrary contained herein, to the extent the
Collateral Manager and the CLO Servicer utilize common information, information
systems and/or personnel in connection with their respective obligations
hereunder then either such party’s obligation to provide any notice, deliverable
or communication to such other party hereunder shall be deemed to be satisfied
as long as (i) the party obligated to provide such notice, deliverable or

- 26 -



--------------------------------------------------------------------------------



 



communication shall have notified the party entitled to receive it of the
availability of the information or materials which are the subject matter
thereof and (ii) the other such party has access to the information or materials
that would be the subject of such notice, delivery or communication, and if the
notice described in clause (i) has been delivered, to the extent otherwise
required to be done as among such parties, either such party’s failure to
provide separate copies, make physical or electronic delivery or give specific
notice in respect of any such materials shall not be a default hereunder.
Nothing contained in the foregoing shall alter or diminish the Collateral
Manager’s and the CLO Servicer’s obligations to provide delivery of materials,
notice or other information to any of the other parties to this Agreement.

- 27 -



--------------------------------------------------------------------------------



 



EXECUTION COPY
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed (as a deed in the case of the Issuer) by their respective authorized
representatives as of the day and year first above written.

                 
 
                    CAPITALSOURCE REAL ESTATE LOAN             TRUST 2006-A    
 
                    By:   Wilmington Trust Company, not in its            
individual capacity, but solely as Owner             Trustee    
 
               
 
      By:   /s/ J. CHRISTOPHER MURPHY    
 
               
 
          Name: J. Christopher Murphy    
 
          Title: Financial Services Officer    

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed (as a deed in the case of the Issuer) by their respective authorized
representatives as of the day and year first above written.

             
 
                CAPITALSOURCE FINANCE LLC, as    
 
      Collateral Manager    
 
           
 
  By:   /s/ NAV SWAMY    
 
           
 
      Name: Nav Swamy    
 
      Title: Director of Securitizations    

 